DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-31 are pending. 
Claims 13-15, 17, 19, 22-26, and 28-30 are currently amended by a preliminary amendment filed on 08/04/2020.
Claim 32 is cancelled by a preliminary amendment filed on 08/04/2020.
Claims 1-31 have been examined.
Claims 1-31 are rejected.

Priority
Priority to 371 PCT/IB2018/000408 filed on 03/28/2018, which claims priority to application 62/480171 filed on 03/31/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/05/2020 and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 09/11/2019 are accepted. 
Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because a copy of the "Sequence Listing" in computer readable form (CRF) has not been submitted as required by 37 CFR 1.821(e) as indicated in item 2) above.

Required response - Applicant must provide a CRF and statement according to item 2) b) or c) above. If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure.

Required response - Applicant must provide either:

Where an ASCII text file was provided on the application filing date via EFS-Web, a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
OR

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
Where the “Sequence Listing” is submitted under item 1)a) or b) a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
A statement that the “Sequence Listing” added by amendment includes no new matter; 
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”; and
A statement that the content of the previously-filed CRF is identical to the “Sequence Listing” part of the disclosure added by amendment, where provided under item 1) b), c), or
(note that where a “Sequence Listing” part of the disclosure is provided under item 1) a), the text file will also serve as the CRF, and the statement of identity is not required). 

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."

Required response - Applicant must provide such statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013).
The claims is directed to a composition comprising an HSPC90-encoding nucleic acid.
Cohen et al. teach a method of treating of T cell-mediated inflammatory autoimmune disease comprising administering to an individual in need thereof an immunogenic composition comprising a recombinant construct of a nucleic acid sequence encoding a heat shock protein 90 (HSP 90) or an active fragment thereof, wherein the nucleic acid sequence is operatively linked to one or more transcription control sequences, thereby treating the disease (prior art claim 1). The composition comprises a delivery vehicle selected from the group consisting of liposomes, micelles, emulsions, and cells (prior art claim 2). The T cell-mediated inflammatory autoimmune disease is selected from the group consisting of autoimmune uveitis and inflammatory bowel disease (Crohn’s and ulcerative colitis) (prior art claim 4). The HSP is human HSP90 (prior art claim 7). The individual is human (prior art claim 8). The composition can be administered by a route selected from the group consisting of intravenous, topical, intradermal, subcutaneous, and intramuscular (prior art claim 6). The composition can be administered prior the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 13-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Murphy et al. (US Patent Application Publication 2013/0259876 A1, Published 10/03/2013) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000).
The claims are further directed to a method of treating or preventing an autoimmune inflammatory disease in an HLA-B27 positive subject comprising administering to a subject having or at risk of an autoimmune inflammatory disease and who is positive for HLA-B27 a composition comprising a nucleic acid molecule encoding a mammalian heat shock protein 90 (HSP90), or an active fragment thereof, wherein the nucleic acid molecule is operatively, linked to one or more transcription control sequence, wherein the administering treats the inflammatory disease in the subject. The claims are further directed to the autoimmune inflammatory disease such as ankylosing spondylitis, anterior uveitis, or ulcerative colitis. The claims are further directed to the HSP90 is human. The claims are further directed to the route of administration is by intramuscular injection. The claims are further directed to the composition comprises sodium chloride. The claims are further directed to the 
Cohen et al. teach a method of treating of T cell-mediated inflammatory autoimmune disease comprising administering to an individual in need thereof an immunogenic composition comprising a recombinant construct of a nucleic acid sequence encoding a heat shock protein 90 (HSP 90) or an active fragment thereof, wherein the nucleic acid sequence is operatively linked to one or more transcription control sequences, thereby treating the disease (prior art claim 1). The composition comprises a delivery vehicle selected from the group consisting of liposomes, micelles, emulsions, and cells (prior art claim 2). The T cell-mediated inflammatory autoimmune disease is selected from the group consisting of autoimmune uveitis and inflammatory bowel disease (Crohn’s and ulcerative colitis) (prior art claim 4). The HSP is human HSP90 (prior art claim 7). The individual is human (prior art claim 8). The composition can be administered by a route selected from the group consisting of intravenous, topical, intradermal, subcutaneous, and intramuscular (prior art claim 6). The composition can be administered prior the appearance of disease symptoms (prior art claim 3). Suitable auxiliary substances that can be added to the composition include, for example sodium chloride (paragraphs 0066 and 0067).
Cohen et al. lack a teaching wherein the subject is HLA-B27 positive. 
Murphy et al. teach that spondyloarthropathyl diseases such as ankylosing spondylitis, acute anterior uveitis, and ulcerative colitis is associated with patients that are HLA-B27 (prior art claims 22-24).
Marker-Hermann et al. teach that spondyloarthropathyl diseases are T-cell-mediated inflammatory autoimmune diseases (p. 297, column 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the method of Cohen et al. to the conditions taught by Murphy et al. and have 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition of Cohen et al. in the amount and at the times instantly claimed and have a reasonable expectation of success. One would have been motivated to do so through routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Claims 1-5, and 11-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Patent Application Publication 2013/0122083 A1, Published 05/16/2013) in view of Albarani et al. (US Patent Application Publication 2014/0286916 A1, Published 09/25/2014) and Marker-Hermann et al. (T-Cell Studies in the Spondyloarthropathies, Published 2000).
The claims are further directed to a method of treating or preventing an autoimmune inflammatory disease in an HLA-B27 positive subject comprising administering to a subject having or at risk of an autoimmune inflammatory disease and who is positive for HLA-B27 a composition comprising a nucleic acid molecule encoding a mammalian heat shock protein 90 (HSP90), or an active fragment thereof, wherein the nucleic acid molecule is operatively, linked to one or more transcription control sequence, wherein the administering treats the inflammatory disease in the subject. The claims are further directed to the autoimmune inflammatory disease such as undifferentiated spondayloarthritis. 
Cohen et al. teach a method of treating of T cell-mediated inflammatory autoimmune disease comprising administering to an individual in need thereof an immunogenic composition comprising a recombinant construct of a nucleic acid sequence encoding a heat shock protein 90 (HSP 90) or an active fragment thereof, wherein the nucleic acid sequence is operatively linked to one or more transcription control sequences, thereby treating the disease (prior art claim 1). The composition comprises a delivery vehicle selected from the group consisting of liposomes, micelles, emulsions, and cells (prior art claim 2). The T cell-mediated inflammatory autoimmune disease is selected from the group consisting of autoimmune uveitis and inflammatory bowel disease (Crohn’s and ulcerative colitis) (prior art claim 4). The HSP is human HSP90 (prior art claim 7). The individual is human (prior art claim 8). The composition can be administered by a route selected from the group consisting of intravenous, topical, intradermal, subcutaneous, and intramuscular (prior art claim 6). The composition can be administered prior the appearance of disease symptoms (prior art claim 3). Suitable auxiliary substances that can be added to the composition include, for example sodium chloride (paragraphs 0066 and 0067).
Cohen et al. lack a teaching wherein the subject is HLA-B27 positive. 
Albarani et al. teach spondylarthropathies include ankylosing spondylitis and undifferentiated spondylarthritis (paragraph 0128).
Marker-Hermann et al. teach that spondyloarthropathyl diseases are T-cell-mediated inflammatory autoimmune diseases (p. 297, column 1, paragraph 1). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition of Cohen et al. in the amount and at the times instantly claimed and have a reasonable expectation of success. One would have been motivated to do so through routine optimization. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI SOROUSH/Primary Examiner, Art Unit 1617